DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4, 7, 10, 12-18, 20, and 21 are amended. Claim 25 is new. Claims 5, 6, 8, 9, and 19 are cancelled.
The Examiner notes that claims 20 and 21 are indicated as amended, but there is no amended notation. However, they have been corrected to depend from claim 18 instead of cancelled claim 19. This appears to be the only change, but clarification and attention to amendment details is respectfully requested in the next response.
Claims 1-4, 7, 10-18, and 20-25 are pending for examination below.

Response to Arguments
Applicant’s arguments and amendments with respect to the 112(b) rejection of claims 1-24 have been fully considered and are persuasive.  The 112(b) rejection of claims 1-24 has been withdrawn. 
Applicant's arguments filed 09 August 2022 have been fully considered but they are not persuasive.
Applicant argues on pages 7-8 of the Remarks that the catalyst of Chang after adding the metal has a decreased Silica to Initial lattice metal ratio, as compared to the claimed catalyst, which has an increased Silica to Alumina ratio.
In response, the Examiner notes that the initial metal in Chang is the alumina after dealumination. Then a different metal, which can be zirconium, is added. Thus, the silica to initial metal ratio does not change, much less decrease as Applicant claims. Further, this limitation is not present in the independent claim, but rather in new claim 25. Thus, Chang does not need to teach the ratio change for instant claim 1, and continues to teach the zirconium substituted beta zeolite.
	Applicant argues on pages 8-10 that the catalyst of Chang does not substitute aluminum atoms but rather coordinates the atoms in the lattice defect sites.
In response, the Examiner respectfully disagrees with this interpretation of Chang’s teachings. Chang teaches that the catalyst can originally have sufficient lattice metal and then the catalyst is dealuminated to form a high silica zeolite (column 4, lines 32-37) which is the starting material and comprises the defects. One of ordinary skill in the art would understand that these lattice defects are places where the aluminum has been removed from the lattice, and thus the metal coordinating in this lattice defect becomes part of the lattice (framework) (column 7, lines 1-10; column 13, lines 51-52; this Example is using aluminum but the same concept would hold for the zirconium according to Chang). Thus, Chang does clearly teach substituting other atoms, which can be zirconium, in the place of aluminum atoms in the framework which were removed in the dealumination, and thus teaches a framework-substituted beta zeolite as claimed.
Applicant argues on page 10 of the Remarks that Example 16 talks about the iron which is not equivalent to the zirconium entering the pores, not the framework.
In response, the Examiner notes that while the Example 16 talks about the ferric chloride entering the pores, it does not come to the conclusion that it stays there. Further, Example 16 clearly teaches increasing the Alpha Activity by this process (column 16, lines 54-55), and Example 4 states that the substantial enhancement in Alpha activity is an indication that the metal has entered the framework (column 13, lines 50-52). Thus, one of ordinary skill in the art would come to the conclusion that the iron does enter the framework. Further, Chang does clearly teach that the iron is equivalent to zirconium for the purposes of the framework modification (column 8, lines 23-24). Thus, the conclusion that zirconium would enter the framework in the vacated places where aluminum was previously removed remains obvious, and maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 10, 11, 18, 20, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khanmamedova et al. (US 2008/0293989).
With regard to claims 1 and 2, Khanmamedova teaches a method for isomerization of xylene (meta- and/or ortho-xylene) feedstocks comprising contacting a feed with a catalyst to produce additional para-xylene (paragraph [0042], section D). Khanmamedova further teaches that the catalyst comprises a BEA zeolite (paragraph [0010]) which has at least one element from Group 4 incorporated in the framework (paragraph [0013]) where the elements replace aluminum (paragraph [0011]) (framework substituted for aluminum) where the element includes titanium (instant claim 2) and zirconium (paragraph [0030]). Khanmamedova teaches that the catalyst is a catalyst for isomerization (paragraphs [0007] and [0042], Section D), and thus it is an active catalytic material or active support material, as claimed.
With regard to claims 3, 4, and 7, Khanmamedova teaches that the BEA zeolite comprises 0.1 to 5 wt% Group 4 metal (paragraph [0025]), which includes titanium and zirconium (paragraph [0030]). This is within the range of 0.1 to 5 wt% of instant claims 3, 4, and 7.
With regard to claims 10 and 11, Khanmamedova teaches that the catalyst can further be bound with aluminum oxide, silicon oxide, titanium oxide, zirconium oxide, boron oxide, or mixtures thereof (paragraph [0033]).
With regard to claim 18, Khanmamedova teaches that the catalyst further comprises a deposited metal (paragraph [0027]) which can be platinum, molybdenum, rhenium, nickel, or palladium (paragraph [0031]).
With regard to claims 20 and 21, Khanmamedova teaches that the amount of deposited metal is 0.1 to 2 wt% (paragraph [0027]), which is within the ranges of 0.01 to 2 wt% platinum, palladium, and/or rhenium and 0.01 to 40 wt% molybdenum and/or nickel of instant claims 20 and 21. 
With regard to claim 23, Khanmamedova teaches that the hydrogen to hydrocarbon mole ratio may be 0 (paragraph [0042], Section D), which indicates that the isomerization takes place in the absence of hydrogen, as claimed.
Claims 1, 10, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 4,665,255).
With regard to claim 1, Chang teaches a method for isomerization of a feedstock comprising meta and ortho-xylene to produce para-xylene (column 10, lines 45-47; column 11, lines 53-57). Chang further teaches that the catalyst comprises zeolite beta (column 9, line 2) which has been dealuminated (column 4, lines 32-37) where the total amount of lattice metal has been increased by contacting the catalyst with a metal to be coordinated in the framework of the catalyst (column 1, lines 25-30). Chang teaches that the metal to be coordinated can be zirconium (column 8, line 24). Chang teaches that the catalyst is modified by contacting the already synthesized beta-zeolite which has been dealuminated with the metal compound to produce a catalyst having additional framework ions (substitution of the removed aluminum ions with zirconium) (column 16, lines 39-44). This is equivalent to a framework-substituted zeolite as claimed.
	With regard to claims 10 and 11, Chang teaches that the catalyst comprises the zeolite and an inorganic oxide binder which is alumina, silica-alumina, or silica-alumina-zirconia (column 12, lines 28-35).
	With regard to claim 17, Chang teaches that the catalyst comprising modified beta-zeolite is used as the active catalyst alone, without any additional metals or other components (column 16, Example 16). This is equivalent to the modified zeolite being an active catalytic material support in the absence of an additional active component as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Khanmamedova et al. (US 2008/0293989) as evidenced by IZA (Beta zeolite).
With regard to claim 22, Khanmamedova teaches that the isomerization takes place at a temperature of 230-510°C a pressure of 0.5 to 50 atm (0.5 to 50 bar), and a WHSV of 0.1 to 200 hr-1 (paragraph [0042], Section D). These overlap the ranges of 230-450°C, 1-30 bar, and LHSV of 0.5 to 26 h-1 of instant claim 22. While Khanmamedova does not teach exactly the same ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claim 24, Khanmamedova teaches that the hydrogen to hydrocarbon molar ratio is 0 to 100, which overlaps the range of 0.5 to 10. While Khanmamedova does not teach exactly the same ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 25, Khanmamedova teaches that the silica to alumina molar ratio is 18 to 100 (paragraph [0022]). This overlaps the range of 10 to 70 of instant claim 25. While Khanmamedova does not teach exactly the same ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
The crystal lattice constants claimed are the known lattice constants for BEA zeolites (IZA). Thus, as Khanmamedova teaches a beta zeolite, it inherently teaches the claimed lattice constants, absent any evidence to the contrary. 
Khanmamedova is silent with regard to the specific surface area of the beta-zeolite. However, the specific surface area of the catalyst is a parameter, and can be optimized. Thus, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a specific surface area of 400 to 800 m2/g as claimed through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Khanmamedova et al. (US 2008/0293989) as applied to claim 10 above, and further in view of Verduijn et al. (US 2002/0082460).
With regard to claim 12, Khanmamedova teaches the method above, where the catalyst comprises a binder which is aluminum oxide, silicon oxide, titanium oxide, zirconium oxide, boron oxide, or mixtures thereof (paragraph [0033]).
Khanmamedova is silent with regard to the amount of binder used. Thus, one of ordinary skill in the art would look to related art to determine a suitable amount of binder for use in the isomerization process.
Verduijn teaches a method for isomerization of meta- and ortho-xylenes to produce para-xylene, comprising contacting a feed of isomers with a catalyst to produce the para-xylenes (paragraph [0087]). Verduijn further teaches that the catalyst comprises a zeolite catalyst which may be incorporated with a binder material which can be silica, alumina, titania, silica-alumina, and silica-alumina-zirconia (paragraph [0020]). Verduijn teaches that a suitable amount of binder is 5 to 95 wt% of the catalyst composition (paragraph [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use 5 to 95 wt% binder in the catalyst composition of Khanmamedova, because Khanmamedova and Verduijn each teach isomerization of xylenes in the presence of a BEA catalyst with a binder which can be silica, alumina, titania, or mixtures thereof, Khanmamedova is silent with regard to the amount of binder, and Verduijn teaches that 5 to 95 wt% is a suitable amount of binder for the similar catalyst in the similar reaction.
In the composition of Khanmamedova, the catalyst comprises the binder and zeolite. Thus, 5 to 95 wt% binder is equivalent to 5 to 95 wt% zeolite, which is within the range of instant claim 12. 
Claims 2-4, 7, 12, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 4,665,255) as evidenced by IZA (Beta zeolite).
With regard to claim 2, Chang teaches the method above, where the catalyst comprises the additional amounts of a metal compound in the lattice framework (column 1, lines 25-30). Chang further teaches that the metal could be titanium (column 8, line 24). Chang does not explicitly teach a combination of metals may be used as the additional metal in the lattice framework. However, Chang teaches that titanium and zirconium are each a metal which can be used to add metal to the lattice framework. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to both titanium and zirconium in the framework as claimed, because Chang teaches the metal options for adding metal to the framework, which are considered be to equivalents for the same purpose of adding metal to the framework, and combining known equivalents used for the same purpose to form a composition used for the same purpose is prima facie obvious. See MPEP 2144.06(I).
	With regard to claims 3 and 4, Chang teaches that the catalyst initially comprises 2 mol% or less oxides of a lattice metal (column 3, lines 1-3) and further teaches that the contacting with the additional lattice metal increases the amount of metal as compared to prior to the contacting. Thus, Chang teaches that the amount of additional lattice metal is increased from 2 mol% or less, which overlaps the range of 0.1 to 5 mass% of instant claims 3 and 4. While Chang does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 7, Chang does not explicitly teach the amount of metal if both titanium and zirconium are used as the metal added to the framework. However, Chang teaches that the amount of additional lattice metal is increased from 2 mol% or less, and this would be expected to be the same no matter how many metals are used, as it is the range of additional metal, not specifically one metal. This range overlaps the range of 0.1 to 5 mass% of instant claim 7. While Chang does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 12, Chang teaches that the catalyst includes the zeolite in an amount of 1 to 99 wt% (column 12, lines 39-40), which overlaps the range of 2 to 99 wt% of instant claim 12. While Chang does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 22, Chang teaches that the temperature of the isomerization is about 230 to about 510°C, the pressure is about 3 atm to about 35 atm (about 3 bar to about 35 bar), and the WHSV is about 0.1 hr-1 to about 200 hr-1 (column 10, lines 48-51). While Chang does not teach the LHSV, one of ordinary skill in the art would expect that the LHSV would be similar to the WHSV. Thus, the ranges of Chang overlap the ranges of about 230-450°C, about 1-30 bars, and about 0.5 to 26 h-1 of instant claim 22. While Chang does not teach the exact ranges claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 23, Chang teaches that the isomerization takes place without added hydrogenation (column 10, line 52).
With regard to claim 24, Chang teaches that the isomerization uses a hydrogen to hydrocarbon ratio of 0 to 100 (column 10, lines 51-52), which overlaps the range of 0.5 to 10 of instant claim 24. While Chang does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claim 25, Chang teaches that the silica to alumina molar ratio is above 49 (paragraph [0022]). This overlaps the range of 10 to 70 of instant claim 25. While Chang does not teach exactly the same ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
The crystal lattice constants claimed are the known lattice constants for BEA zeolites (IZA). Thus, as Chang teaches a beta zeolite, it inherently teaches the claimed lattice constants, absent any evidence to the contrary. 
Chang is silent with regard to the specific surface area of the beta-zeolite. However, the specific surface area of the catalyst is a parameter, and can be optimized. Thus, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a specific surface area of 400 to 800 m2/g as claimed through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 4,665,255) as applied to claim 1 above, and further in view of Verduijn et al. (US 2002/0082460).
With regard to claim 13, Chang teaches the method above, where the catalyst comprises beta-zeolite (column 9, line 2).	
Chang does not explicitly teach that there can be another zeolite present in the catalyst.
Verduijn teaches a method for isomerization of xylene feedstocks (paragraph [0049]), where a catalyst suitable for the isomerization comprises a coated zeolite catalyst, where there is a first zeolite coated with a second zeolite (paragraphs [0010]-[0011]) and where the zeolite can include *BEA zeolite (paragraph [0023]). Verduijn further teaches that the coated zeolite catalyst provides the benefits of controlled external surface acidity (paragraph [0002]) and producing a near equilibrium mixture of xylenes (paragraph [0088]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a second zeolite to the beta-zeolite of Chang as taught by Verduijn, because Chang and Verduijn each teach xylene isomerization with a *BEA zeolite, and Verduijn teaches that the coated zeolite comprising a second zeolite provides the benefits of controlled external surface acidity (paragraph [0002]) and producing a near equilibrium mixture of xylenes (paragraph [0088]). 
	With regard to claim 14, Verduijn teaches that the zeolite part of the catalyst comprises 10 to 90 wt% of the core (first) zeolite. This is considered to be equivalent to the beta-zeolite of Chang. This range is within the range of 2-99 wt% of instant claim 14.
	With regard to claims 15 and 16, Chang teaches that the catalyst comprises a binder and zeolite (column 12, lines 28-35) and Verduijn teaches that the catalyst comprises a coated zeolite and a binder (paragraph [0020]). Verduijn teaches that the zeolite comprises 10 to 90 wt% of the first zeolite (paragraph [0018]), which is equivalent to the beta-zeolite of Chang, and Chang teaches that the catalyst comprises 1 to 99 wt% zeolite and a remainder binder (column 12, lines 39-40). Thus the amount of beta-zeolite when the catalyst comprises a first beta zeolite, a second zeolite, and a binder as claimed, is 0.1 to 89.1 wt%, which overlaps the range of 2 to 99 wt% of instant claim 16. While Chang does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claims 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 4,665,255) as applied to claim 1 above, and further in view of Khanmamedova et al. (US 2008/0293989).
With regard to claim 18, Chang teaches the method and catalyst above (column 16, Example 16).
Chang is silent with regard to adding other metals (active species) to the catalyst.
Khanmamedova teaches a method for isomerization of xylenes (paragraph [0042], section (D)) comprising a catalyst which comprises a *BEA (paragraph [0010]) zeolite which has a Group 4 metal in the framework (paragraph [0007]). Khanmamedova further teaches that an additional metal such as platinum (instant claim 20), nickel, or molybdenum (instant claim 21) may be deposited on the catalyst (paragraph [0031]) and that the metals (including Group 4 metals) in the framework allow the catalyst to resist sintering (agglomerating) the metal particles (paragraph [0030]), where sintering leads to decreased catalyst performance (paragraph [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the additional metal including platinum, nickel, or molybdenum to the catalyst of Chang, because Chang and Khanmamedova each teach xylene isomerization with a BEA zeolite catalyst with zirconium (Group 4 metal) in the framework, and Khanmamedova teaches that adding the additional metal adds catalyst activity and that the additional metals in the framework resist sintering, thus resisting decreased catalyst activity (paragraphs [0028], [0030]).
	With regard to claims 20 and 21, Khanmamedova teaches that the deposited metal which is platinum, nickel, or molybdenum is included in an amount of 0.05 to 3 wt% (paragraph [0027]), which is within the ranges of 0.01-2 wt% platinum and 0.01 to 40 wt% nickel or molybdenum of instant claims 20 and 21. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772